DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 8-9, 15, and 20 have been amended. Claims 1-20 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous 35 U.S.C. § 101 rejection has been withdrawn.
In view of Applicant’s amendments, the previous 35 U.S.C. § 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding Claim 1, this claim recites the limitation “the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building.” The specification [313] and [322] (As Applicant cited on page 15 of Remark) disclose: “…In some embodiments, the healthcare data collected from a health authority includes disinfection parameters (e.g., disinfection cycle duration, period of time between cycles, wavelength emission, current pathogen alerts, etc.). In some embodiments, the healthcare data is collected upon an indication of a disinfection model update. In some embodiments, the healthcare data is continuously collected. In other embodiments, the healthcare data is collected at predetermined intervals. The collected healthcare data may indicate the need to perform a disinfection process. For example, the collected healthcare data may indicate an outbreak of a particular illness and includes updated disinfection parameters associated with the particular illness and a request to perform a disinfection technique according to the updated disinfection parameters.” The claim is unclear because the Specification does not provide any support for the term “a prevalence of an infectious disease”.
Claims 2-7 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 8, this claim recites the limitation “the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building.” The specification [313] and [322] (As Applicant cited on page 15 of Remark) indicate an outbreak of a particular illness and includes updated disinfection parameters associated with the particular illness and a request to perform a disinfection technique according to the updated disinfection parameters.” The claim is unclear because the Specification does not provide any support for the term “a prevalence of an infectious disease”.
Claims 9-14 depend upon claim 8, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 15, this claim recites the limitation “the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building.” The specification [313] and [322] (As Applicant cited on page 15 of Remark) disclose: “…In some embodiments, the healthcare data collected from a health authority includes disinfection parameters (e.g., disinfection cycle duration, period of time between cycles, wavelength emission, current pathogen alerts, etc.). In some embodiments, the healthcare data is collected upon an indication of a disinfection model update. In some embodiments, the healthcare data is continuously collected. In other indicate an outbreak of a particular illness and includes updated disinfection parameters associated with the particular illness and a request to perform a disinfection technique according to the updated disinfection parameters.” The claim is unclear because the Specification does not provide any support for the term “a prevalence of an infectious disease”.
Claims 16-20 depend upon claim 15, thus inherit its deficiencies and therefore are rejected as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearman et al. (US 20090265106A1 –hereinafter Bearman) in view of Boisvert et al. (US 2020/0227159 A1 –hereinafter Boisvert).
Regarding Claim 1, Bearman teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0046]; Bearman: “Referring to FIG. 1, a use-case diagram of the interaction and tracking surveillance system 10 in accordance with the relationship relevancy system 5 and the present disclosure is shown… The information gathered by the gather entity information use case 104 includes, for example, current position of an entity, the length of time an entity is in a particular position, previous visits to a position, identification with respect to the other entities in the system (e.g., such that distinctions among entities may be made or one or more of the entities may be isolated or labeled), co-location data relating to which entities are determined to be in which locations at what times and for what duration, which entities are in proximity to other entities, the type of interaction those entities have with each other (e.g., whether there was physical contact between two entities), and the position or location of such interaction. Such data gathered via the gather entity information use case 104 may be stored in hard copy form or in a historical database 400 in an organized manner for future retrieval and use by the ITS system 10.” That is, the system receives the data related to the infectious diseases), the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building; (see [0045]; Bearman: “In this manner the relationship relevancy system 5 is able to generally monitor and track the movement of entities in 
determining a health risk level for at least one space in the building based on the prevalence of the infectious disease in the population of individuals; and (see [0142] and Fig. 13; Bearman: “the indicia representing the relationships can reflect an infection or virus being monitored. That is, if the interactions forming the relationship between the entities (displayed as indicia) comprise the types of interactions that would be conducive for the disease or virus to be transmitted from one person to another, then 
However, Bearman does not explicitly teach: controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
Boisvert from the same or similar field of endeavor teaches:
controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bearman to include Boisvert’s features of controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. Doing so would improve healthcare hygiene and/or indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and/or Surgical Staff Infections (SSI). (Boisvert, [0002])

Regarding claim 2, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”).
The same motivation to combine Bearman and Boisvert set forth for Claim 1 equally applies to Claim 2.

Regarding claim 3, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”).
The same motivation to combine Bearman and Boisvert set forth for Claim 1 equally applies to Claim 3.

Regarding claim 4, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein performing the disinfection action comprises performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).
The same motivation to combine Bearman and Boisvert set forth for Claim 1 equally applies to Claim 4.

Regarding claim 6, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source or receiving biometric data from individuals in the building (see [0043]; Boisvert: “The building management system(s) 234 may Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’).
The same motivation to combine Bearman and Boisvert set forth for Claim 1 equally applies to Claim 6.

Regarding claim 8, Bearman teaches a building management system (BMS), the system comprising: 
one or more processors (see [061]-[0163]; Bearman); and 
one or more computer-readable storage media having instructions stored thereon that, upon execution by the one or more processors (see [061]-[0163]; , cause the one or more processors to implement operations comprising: 
receiving health risk data for an infectious disease (see [0046]; Bearman: “Referring to FIG. 1, a use-case diagram of the interaction and tracking surveillance system 10 in accordance with the relationship relevancy system 5 and the present disclosure is shown… The information gathered by the gather entity information use case 104 includes, for example, current position of an entity, the length of time an entity is in a particular position, previous visits to a position, identification with respect to the other entities in the system (e.g., such that distinctions among entities may be made or one or more of the entities may be isolated or labeled), co-location data relating to which entities are determined to be in which locations at what times and for what duration, which entities are in proximity to other entities, the type of interaction those entities have with each other (e.g., whether there was physical contact between two entities), and the position or location of such interaction. Such data gathered via the gather entity information use case 104 may be stored in hard copy form or in a historical database 400 in an organized manner for future retrieval and use by the ITS system 10.” That is, the system receives the data related to the infectious diseases), the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building; (see [0045]; Bearman: “In this manner the relationship relevancy system 5 is able to generally monitor and track the movement of entities in and around the hospital 510 and determine the spread of infectious diseases or other conditions of interest to other areas of the hospital 510 (e.g., from the emergency room to a maternity ward) or to other entities associated with the hospital 510 (e.g., from a 
determining a health risk level for at least one space in the building based on the prevalence of the infectious disease in the population of individuals; and (see [0142] and Fig. 13; Bearman: “the indicia representing the relationships can reflect an infection or virus being monitored. That is, if the interactions forming the relationship between the entities (displayed as indicia) comprise the types of interactions that would be conducive for the disease or virus to be transmitted from one person to another, then that increased risk can be reflected by modifying the indicia to represent the increased risk. If, for example, the indicia are represented by a line connecting two entities, an increased risk of infection could be represented by a thick line as opposed to a thin line. 
However, Bearman does not explicitly teach: controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
Boisvert from the same or similar field of endeavor teaches:
controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” See [0040]; Boisvert: ”the control commands may be in response to receiving the elevated infection risk alert for a particular room and may be tailored to help mitigate the elevated infection risk in that particular room. The one or more control commands may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bearman to include Boisvert’s features of controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. Doing so would improve healthcare hygiene and/or indoor environmental conditions within a building to help reduce Hospital Acquired Infections (HAI) and/or Surgical Staff Infections (SSI). (Boisvert, [0002])

Regarding to Claim 10, the limitations in this claim is taught by of the combination of Bearman and Boisvert as discussed connection with claim 2.

Regarding claim 11, the combination of Bearman and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”), performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’), providing ozone in the space in the building, or using a humidifier to add disinfectant to air in the space in the building (see [0053]; Boisvert: “In another example rule 420 c, if there is elevated traffic in a room (e.g., more people than expected and/or doors opening more than expected) the ACH may be increased and a UV light activated to kill the biological particles. In yet another example rule 420 d, if elevated humidity is detected, the ACH may be increased and a dehumidifier activated.”).
The same motivation to combine Bearman and Boisvert set forth for Claim 8 equally applies to Claim 11.

Regarding claim 12, the combination of Bearman and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining a probability of infection (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to receive data from the one or more sensors 204, 206, 207 and determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.”) using occupancy data for the building (see [0028]; Boisvert: “The building control devices 22, 32, 42, 62 and/or the host device 70 may receive a signal from the occupancy sensor indicative of occupancy within a room or zone of the building or structure 10”) and an outdoor air ventilation rate (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high .
The same motivation to combine Bearman and Boisvert set forth for Claim 8 equally applies to Claim 12.

Regarding to Claim 13, the limitations in this claim is taught by the combination of Bearman and Boisvert as discussed connection with claim 6.

Regarding claim 14, the combination of Bearman and Boisvert teaches all the limitations of claim 8 above, Boisvert further teaches wherein determining the health risk level comprises determining whether any individuals in the building have been infected with the infectious disease (see [0056]; Boivert: “when a low-infection-risk patient is moved out of a room and a high-infection-risk patient in moved into the room, an elevated infection risk alert from the elevated risk determination system 230 may cause the controller 238 of the building management system 234 to control the environment differently and may even schedule an extra cleaning beyond the normal cleaning schedule”. See [0053]; Boisvert: “In yet another example rule 420 e, if the patient condition is indicative of a higher risk for infection, the ACH may be increased, a UV light activated, and the humidity increased.”).
The same motivation to combine Bearman and Boisvert set forth for Claim 8 equally applies to Claim 14.

Regarding claim 15, Bearman teaches a method in a building management system (BMS) performed by one or more processors, the method comprising: 
receiving health risk data for an infectious disease (see [0046]; Bearman: “Referring to FIG. 1, a use-case diagram of the interaction and tracking surveillance system 10 in accordance with the relationship relevancy system 5 and the present disclosure is shown… The information gathered by the gather entity information use case 104 includes, for example, current position of an entity, the length of time an entity is in a particular position, previous visits to a position, identification with respect to the other entities in the system (e.g., such that distinctions among entities may be made or one or more of the entities may be isolated or labeled), co-location data relating to which entities are determined to be in which locations at what times and for what duration, which entities are in proximity to other entities, the type of interaction those entities have with each other (e.g., whether there was physical contact between two entities), and the position or location of such interaction. Such data gathered via the gather entity information use case 104 may be stored in hard copy form or in a historical database 400 in an organized manner for future retrieval and use by the ITS system 10.” That is, the system receives the data related to the infectious diseases), the health risk data indicating a prevalence of an infectious disease in a population of individuals in a building; (see [0045]; Bearman: “In this manner the relationship relevancy system 5 is able to generally monitor and track the movement of entities in and around the hospital 510 and determine the spread of infectious diseases or other conditions of interest to other areas of the hospital 510 (e.g., from the emergency room to a maternity ward) or to other entities associated with the hospital 510 (e.g., from a 
receiving occupant data for one or more individuals in a building (see [0048]; Bearman: “The types of entities interacting with and monitored by the ITS system 10 include persons (individuals) 201, 202, groups of people 203, objects 301, 302 (e.g., equipment, machinery, chemical compounds), groups of objects 303, locations (e.g., a room, a cell, a building, etc.) 401, 402 and groups of locations 403.” See [0120]; Bearman: “A retrieve items of information use case 109 optionally retrieves information from a variety of sources 441, 442, 443, 444 that assist the ITS System 10 in analyzing the identified relationships between the selected entities… The databases can include an entity database 441 that contains identifying data relating to the various That is, the system receives the entities’ data); 
determining a health risk level for at least one space in the building based on the prevalence of the infectious disease in the population of individuals; and (see [0142] and Fig. 13; Bearman: “the indicia representing the relationships can reflect an infection or virus being monitored. That is, if the interactions forming the relationship between the entities (displayed as indicia) comprise the types of interactions that would be conducive for the disease or virus to be transmitted from one person to another, then that increased risk can be reflected by modifying the indicia to represent the increased risk. If, for example, the indicia are represented by a line connecting two entities, an increased risk of infection could be represented by a thick line as opposed to a thin line. Conversely, a relationship having a lower risk of infection could be represented by a thin line or no line.” See [0148] and Fig. 14; Bearman: “if there are multiple relationships in an infectious disease outbreak where the proximity between a patient having an infectious virus and another person occurred in a particular room or area of the hospital, that room could be marked on the virtual relationship display (e.g., by color, by a 
However, Bearman does not explicitly teach: controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level.
Boisvert from the same or similar field of endeavor teaches:
controlling equipment to perform at least one of an air handling action or a disinfection action in the building based on the health risk level. (see [0035]; Boisvert: “The elevated risk determination system 230 may include a controller 232 configured to [...] determine if conditions are present that are indicative of an increased likelihood (e.g., an increased risk or chance) that a patient in the room(s) 202 will acquire an infection.” See [0018]; Boisvert: “The BMS 12, as described herein according to the various illustrative embodiments, may be used to control the one or more client devices in order to control certain environmental conditions (e.g., temperature, ventilation, humidity, lighting, etc.) to reduce the risk of infection for building occupants.” See [0040]; Boisvert: ”the control commands may be in response to receiving the elevated infection risk alert for a particular room and may be tailored to help mitigate the elevated infection risk in that particular room. The one or more control commands may control the building management system in accordance with one or more programmable infection risk compliance parameters for the particular room.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bearman to include Boisvert’s features of controlling equipment to perform at least one of an air handling action or a disinfection 

Claims 5, 9, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bearman in view of Boisvert, and further in view of LIoyd (US 20170246331 A –hereinafter LIoyd).
Regarding claim 5, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Boisvert teaches further comprising receiving a user input, wherein the user input comprises weightings of indicating importance of health risk reduction relative to energy consumption. (see [0107]; LIoyd: “The processing circuitry 51 then determines the operational mode (block 301). This may include an input received from the user, such as through an input device 59.” See [0109]; LIoyd: “If there are no persons, the processing circuitry 51 operates the emitters 20 at prescribed settings (block 304) suited for no persons in the area. This mode of operation with no persons present may provide for more intense germicidal radiation exposure for more thorough decontamination or less germicidal radiation exposure to save energy costs, or a combination of more intense radiation for a period of time followed by less intense exposure to save costs.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bearman and Boisvert to include LIoyd's features of the user input comprises a target desired weighting of health risk reduction relative to energy consumption. Doing so would reduce the number and severity of infections, reduce fatalities from hospital acquired infections, reduce health 

Regarding to Claim 9, the limitations in this claim is taught by the combination of Bearman, Boisvert, and LIoyd as discussed connection with claim 5.

Regarding claim 17, the combination of Bearman, Boisvert, and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein performing the air handling action comprises increasing an outdoor air ventilation rate in the space in the building (see [0053]; Boisvert: “In a first example rule 420 a, if an elevated particle count is detected, the air changes per hour (ACH) may be increased”), and wherein performing the disinfection action comprises at least one of using disinfectant light to sanitize air circulated through the space in the building (see [0053]; Boisvert: “In another example rule 420 b, if an elevated biological particle count is detected the ACH may be increased and an ultraviolet (UV) light activated to kill the biological particles”) or performing air filtration at an air handling unit of the BMS (see [0053]; Boisvert: “In another example rule 420 f, if conditions are indicative of an elevated risk of mold, the ACH may be increased, a dehumidifier activated, and the temperature of the room decreased. In some cases, the ACH may be increased to increase the volume of air, to maintain directional air, and/or to maintain a cleanliness of the air.” That is, maintaining a cleanliness of the air reads on ‘performing air filtration at an air handling unit of the BMS’).



Regarding claim 18, the combination of Bearman, Boisvert, and LIoyd teaches all the limitations of claim 15 above, Boisvert further teaches wherein receiving the health risk data for the infection disease comprises at least one of receiving the health risk data from a health authority source (see [0043]; Boisvert: “The building management system(s) 234 may maintain a second, or rules, database 244 that includes a set of rules or algorithms that may be used to identify actions that should be taken to lower a patient's risk of infection. In some cases, the rules database 244 may also include one or more programmable infection risk compliance parameters. In some cases, the rules or algorithms may be used to control the building management system 234 in accordance with one or more programmable risk compliance parameters for a particular room to help mitigate the elevated infection risk in the particular room.” See [0050]; Boisvert: “It is contemplated that the infection risk compliance parameters may be manually entered by a user (e.g., an installer or the medical facility) at the controller 238 (or a remote device 248) or the user may use the controller 238 (or a remote device 248) to send a request to the external server(s) 246 to obtain the rules database, as shown at block 302.” Since the second/rule database is entered and maintained by the medical facility or the external server(s), it reads on ‘at least one of receiving the health risk data from a health authority source’)


Regarding to Claim 19, the limitations in this claim is taught by of the combination of Bearman and Boisvert as discussed connection with claim 12.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bearman in view of Boisvert in view of Sze To et al. (NPL: “Review and comparison between the Wells–Riley and dose-response approaches to risk assessment of infectious respiratory diseases” (2010) –hereinafter Sze To).
Regarding claim 7, the combination of Bearman and Boisvert teaches all the limitations of claim 1 above, Bearman further teaches wherein determining the health risk level comprises determining a probability of infection (see [0136]; Bearman: “the determine relevance of relationship use case 107 may determine that a relationship (e.g., where one of the entities has an infectious disease), has a high likelihood of resulting in a spread of that disease to other people in the hospital. That is, based on the level of proximity and intimacy score of a relationship between two entities, it is likely that the second entity contracted the disease from the first entity.” That is, the system determines the likelihood/probability of infectious disease.) using occupancy data for the building (see [0136]; Bearman: “the determine relevance of relationship use case 107, in conjunction with the information received from the one or more of the information sources 400, 441, 442, 443, 444 determine behavior patterns or profiles of entities in the system by accumulating knowledge of typical activities and movement patterns , 
However, it does not explicitly teach wherein determining the health risk level comprises determining … a quanta generation rate for the infectious disease, and an outdoor air ventilation rate.
Boisvert from the same or similar field of endeavor teaches wherein determining the health risk level comprises determining … (see [0045]; Boisvert: “Some conditions that may increase a risk of infection include, but are not limited to, a high particulate count, a high humidity level, a low humidity level, a high room temperature, high traffic into, out of, and/or within the room, high biological particle levels, low air changes per hour (ACH), low air velocity, high air velocity, high mold conditions, etc.”).
The same motivation to combine Bearman and Boisvert set forth for Claim 1 equally applies to Claim 7.
However, it does not explicitly teach wherein determining the health risk level comprises determining a probability of infection using …a quanta generation rate for the infectious disease…
Sze To from the same or similar field of endeavor teaches wherein determining the health risk level (see page 5, left column; Sze To: “The Wells–Riley equation provides a simple and quick assessment of the infection risk of airborne transmissible comprises determining a probability of infection using …a quanta generation rate for the infectious disease…(see page 3, right column; Sze To: “where P1 is the probability of infection, C is the number of infection cases, S is the number of susceptibles, I is the number of infectors, p is the pulmonary ventilation rate of a person, q is the quanta generation rate, t is the exposure time interval, and Q is the room ventilation rate with clean air.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bearman and Boisvert to include Sze To's features of determining a probability of infection using a quanta generation rate for the infectious disease. Doing so would evaluate the effectiveness of infection control measures. (To, page 2)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bearman in view of Boisvert and further in view of Bitran et al. (US 2017/0039339 A1 –hereinafter Bitran).
Regarding claim 16, the combination of Bearman and Boisvert teaches all the limitations of claim 15 above; however, it does not explicitly teach wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building.
Bitran from the same or similar field of endeavor teaches wherein receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building (see [0011]; Bitran: “The statistics can include biometric data (e.g., body temperature, heart rate, blood oxygen saturation, etc.,) sensed by a user device such as a mobile computing device (e.g., smartphone, wearable device, etc.,) as well as medical records of users in the group”) and receiving health record data regarding the infectious disease for the one or more individuals in the building (see [0011]; Bitran: “The computing system also gathers aggregated medical records statistics corresponding to the group of other registered users. For instance, the computing system may gather statistics indicating that some of the members of the registered user group are likely to have influenza, a common cold, chickenpox, and/or other infectious diseases[…] These statistics can then be used to ascertain group health data representing a health condition (e.g., infectious disease condition) of the group of registered users.” Group health data reads on ‘health record data’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bearman and Boisvert to include Bitran's features of receiving the occupant data comprises receiving biometric data from one or more wearable devices associated with the one or more individuals in the building and receiving health record data regarding the infectious disease for the one or more individuals in the building. Doing so would determine a user’s health risk level to prompt a user to take mitigating actions to reduce their exposure to high risk regions in order to prevent the spread of infectious disease. (Bitran, [0011])


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bearman in view of Boisvert and further in view of Gupta et al. (US 2017/0211837 A1 –hereinafter Gupta).
Regarding claim 20, the combination of Bearnman and Boisvert teaches all the limitations of claim 15 above, Boisvert further teaches further comprising receiving a user input (see [0051]; Boisvert: “a user may input this information to the controller 238”), wherein the user input comprises a first weight indicating an importance to reduce health risks (see [0051]; Boisvert: “In some embodiments, the infection risk compliance parameters may be specific to a particular patient or type of patient. For example, if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” See [0043]; Boisvert: “The set of rules may determine what action to take to reduce the elevated infection risk, sometimes in accordance with the one or more programmable risk compliance parameters for the particular room.”), 
The same motivation to combine Bearman and Boisvert set forth for Claim 15 equally applies to Claim 20.
However, it does not explicitly teach wherein the user input comprises … a second weight indicating an importance to reduce energy cost.
Gupta from the same or similar field of endeavor teaches wherein the user input comprises … a second weight indicating an importance to reduce energy cost (see [0044]; Gupta: “The Γ matrix captures the weight of the energy cost relative to the total discomfort cost. In practice, it could be determined by the actual cost of energy, as well as additional input from the building operator to determine how much relative weight to associate with the energy cost as compared to the occupant discomfort costs.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Bearman and Boisvert to include Gupta's features of the user input comprises a second weight indicating an importance to reduce energy cost. Doing so would providing individual comfort and energy efficiency in shared multi-occupant spaces. (Gupta, [0005])

Response to Arguments
Applicant's arguments filed 08/25/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the eleventh page of the remarks (numbered as page 16) which recites:
“However, the sensor data of Boisvert does not indicate "a prevalence of an infectious disease in a population of individuals in a building" as required by amended Claim 1 and similarly amended Claims 8 and 15. Rather, the sensor data of Boisvert is a particular detection of biohazards, carbon monoxide, carbon dioxide, etc. Even assuming solely for the sake of argument that the sensor data of Boisvert could be construed as indicating "a prevalence of an infectious disease" (which Applicant does not concede), the sensor data of Boisvert is space- in a population of individuals" as required by amended Claim 1 and similarly amended Claims 8 and 15.
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Bearman, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the eleventh page of the remarks (numbered as page 16) which recites:
Further, the health risk level is determined "based on the prevalence of the infectious disease in the population of individuals." Boisvert discloses (see e.g., ¶ [0035] of Boisvert). determining if conditions are present that are indicative of an increased likelihood that a patient in a room will acquire an infection. However, Boisvert does not disclose that the increased likelihood for the patient is determined based on "the prevalence of the infectious disease in the population of individuals" as recited in amended Claim 1 and similarly in amended Claims 8 and 15. 
Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Bearman, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located the twelfth page of the remarks (numbered as page 17) which recites:
“Boisvert further does not disclose that the health risk level is for "at least one space in the building" as required by amended Claim 1 and similarly amended Claims 8 and 15. uired by amended Claim 1 and similarly amended Claims 8 and 15.
The Examiner respectfully disagrees and points Applicant to the above rejection for details. Boisvert ([0035]) discloses: “the elevated infection risk alert may present the risk along a scale of risk, from low to high” while Boisvert [0051] discloses: “if a high-infection-risk patient is present in a room (e.g. open wound, weak immune system, etc.), a user may input this information to the controller 238, and the rules may cause the controller 238 to control the environment in that room differently than if a low-infection-risk patient (e.g. dehydrated) were in the room.” That is, Boisvert discloses determining high or low risk patient in the room (space) of the building. The claims as presently presented do not preclude this interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Granger (US 20200200416 A1) discloses monitor, improve, and/or modify health and well-being as it relates to people associated with a habitable or other built 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./           Examiner, Art Unit 2117                                                                                                                                                                                             
/ROCIO DEL MAR PEREZ-VELEZ/           Supervisory Patent Examiner, Art Unit 2117